 

AMENDMENT TO CONSULTING AGREEMENT

 

This Amendment to Consulting Agreement (the “Amendment”), effective as of
January, 1st, 2017 (the “Effective Date”), is by and between Variation
Biotechnologies Inc., a corporation incorporated pursuant to the laws of Canada
(the “Company”) having an address of 310 Hunt Club Road East, Ottawa, Ontario
K1V 1C1 and F. Diaz-Mitoma Professional Corporation (Ontario corporation number
002356634) having an address of 210 Barrow Crescent, Kanata, Ontario K2L 2C7
(“Consultant”). The Consultant and Company are sometimes referred to as a
“Party” and are collectively referred to as the “Parties”.

 

WHEREAS, the Company and Consultant are parties to a certain Consulting
Agreement dated July 1, 2016 (the “Consulting Agreement”);

 

AND WHEREAS, the Consultant and the Company wish to amend the Consulting
Agreement on the terms and conditions set out in this Amendment;

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
Parties agree as follows:

 

1. Amendment to Section 1(a). As of the Effective Date, Section 1(a) of the
Consulting Agreement shall be deleted in its entirety and replaced with the
following:

 

  (a) Term. This Agreement shall be in effect beginning on the Effective Date
and, unless terminated earlier pursuant to the provisions of this Section 1,
shall continue until December 31, 2017 (the “Term”). This Agreement may be
renewed any number of times, with or without a short interruption in continuity
of Services (as defined below), by written notice from the Company which is
accepted by signature of the Consultant.

 

2. Amendment to Section 5. As of the Effective Date, Section 5 of the Consulting
Agreement shall be deleted in its entirety and replaced with the following:

 

5. Payment for Consulting Services.

 

  (a) Consideration. As consideration for the Services, the Company shall pay
Consultant a fee of $41,080.00 per month (plus any HST or GST payable).      
(b) Invoicing. The Consultant shall submit invoices to the Company on a monthly
basis, within fifteen (15) days of the last business day of each month. This
Agreement shall govern all invoices submitted by Consultant to the Company and
no terms appearing on invoices shall serve to modify or add to the terms of this
Agreement.       (c) Expenses. Company agrees to reimburse Consultant for all
reasonable out-of-pocket expenses incurred by Consultant in the course of
provision of the Services in accordance with the Company’s expense policy, and
for professional fees ordinarily incurred by physicians in order to practice
medicine in the Province of Ontario. Any expenses which are eligible for
reimbursement hereunder shall be paid upon submission of an Expense Statement in
the form provided by the Company, supported by appropriate documentation.      
(d) Performance Incentives. The Company agrees to provide Consultant, or to a
designee of the Consultant who is a Consultant’s Employee (as defined below)
with the performance incentives described in Appendix C attached hereto.

 

 

 

 

3. Amendment to Section 6. As of the Effective Date, Section 6 of the Consulting
Agreement shall be deleted in its entirety and replaced with the following:

 

6. Independent-Consultant Relationship. The parties expressly intend, understand
and agree that Consultant’s status in relation to the Company, and of each
employee of the Consultant (each a “Consultant’s Employee”) who performs
Services on the Consultant’s behalf pursuant to this Agreement, throughout the
Term will be that of an independent contractor, and that none of this Agreement,
the provision or performance of Services to be rendered hereunder by Consultant
or any Consultant’s Employee, or the grant of any performance incentives by the
Company pursuant to paragraph 5(d) of this Agreement, will for any purpose
whatsoever alone or in combination create an employment relationship between the
Consultant or Consultant’s Employee and the Company. As an independent
contractor, neither the Consultant nor any Consultant’s Employee shall be
entitled to receive any vacation pay, overtime pay or severance pay from the
Company. The Consultant will have exclusive responsibility for payment of all
federal and provincial income taxes or other taxes, such as GST, applicable to
the compensation to be provided to the Consultant hereunder by the Company as
well as the exclusive responsibility to pay any other assessments and/or
contributions that may be required in respect of Consultant’s provision of the
Services, including, but not limited to, pursuant to any applicable employment
insurance legislation, pension legislation, health benefits legislation,
workers’ compensation legislation, or with respect to any other mandatory
withholdings that may be applicable to the Services. If the Company incurs
liability for any taxes (including sums required to be withheld by Company and
remitted to any government entity and amounts payable for value added or
services taxes), assessments or contributions relating to Consultant’s provision
of Services hereunder, or to a Consultant’s Employee’s performance of Services
on the Consultant’s behalf hereunder, and for any interest and penalties with
respect to the foregoing, Consultant shall forthwith reimburse Company for the
total amount of such liability, assessments, contributions, interest and
penalties and the Company shall be authorized to deduct any such sums from
amounts payable to Consultant hereunder. Consultant acknowledges that the
Consultant will not receive any employee benefits from the Company, and that, as
an independent contractor, he will have exclusive responsibility to obtain and
make payment for health insurance, life insurance, and any other benefits that
the Consultant wishes to receive. Further, Consultant acknowledges and agrees
that, except as specifically authorized by the Company, Consultant is not
permitted, and shall not seek to, bind the Company under any contract or other
obligation.

 

 

 

 

4. Addition of Appendix C. As of the Effective Date, the Consulting Agreement
shall be amended by the addition thereto of Appendix C, which shall thereafter
form part of the Consulting Agreement, and the content of which shall be as
shown in Schedule A to this Amendment.

 

5. Consulting Agreement to Remain in Full Effect. Except as amended by this
Amendment, the Consulting Agreement shall continue to be in full force and
effect, without amendment, and is hereby ratified and confirmed. The Consulting
Agreement shall henceforth be read and construed in conjunction with this
Amendment.

 

6. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein.

 

7. Further Assurances. Each Party shall do such further acts and execute such
further documents as may be required to give effect to this Amendment and carry
out the intent thereof.

 

8. Binding Effect. This Amendment shall be binding on and inure to the benefit
of the Parties and their respective successors and assigns.

 

9. Execution and Counterparts. This Amendment may be executed in counterparts,
including counterpart signature pages or counterpart facsimile or scanned
signature pages (each of which shall be deemed an original), all of which
together shall constitute one and the same instrument.

 

(Signature page follows.)

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the Effective Date.

 

VARIATION BIOTECHNOLOGIES INC.

 



  By: /s/ Egidio Nascimento   Name:  Egidio Nascimento   Title: CFO   Dated:
March 29, 2017

 

F. DIAZ-MITOMA PROFESSIONAL CORPORATION

 

  By: /s/ Dr. Francisco Diaz-Mitoma   Name:  Dr. Francisco Diaz-Mitoma    Title:
President   Dated: March 29, 2017

 

 

 

 

Schedule A

 

Appendix C – Performance Incentives

 

  1. Bonus payable as of January 26, 2017 - $115,733 USD.         2. The Company
shall cause VBI Vaccines Inc., a British Columbia corporation (the “Parent”), to
issue Francisco Diaz-Mitoma, as designee of Consultant, 12,500 common shares of
Parent with an issuance date of January 26, 2017, such issuance to be pursuant
to the VBI Vaccines Inc. Incentive Plan, effective May 6, 2016, as amended on
June 23, 2016 (as so amended, the “Plan”). Such common shares shall bear the
appropriate legend to indicate such shares are “control securities” as defined
in General Instruction C.1(a) of Form S-8.         3. The Company shall cause
the Parent to grant to Francisco Diaz-Mitoma, as designee of Consultant, 20,000
stock options (the “Options”), each Option exercisable for one common share of
Parent, to be granted effective as of January 26, 2017, which was the date on
which the board of directors of Parent approved such grant, and to be subject to
the provisions of the Plan. Conditions regarding the Options and their exercise,
including the exercise price, the term of the Options and the timing of vesting
shall be set out in an Option Agreement between the Parent and Francisco
Diaz-Mitoma. The common shares issuable upon exercise of the Options shall bear
the appropriate legend to indicate such shares are “control securities” as
defined in General Instruction C.1(a) of Form S-8.

 

 

 

